Case: 09-11054     Document: 00511232829          Page: 1    Date Filed: 09/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 14, 2010
                                     No. 09-11054
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

In the Matter of: MUT A. ASHERU,

                      DEBTOR

-----------------------

G. VON THOMAS,
                             Appellant,

v.

CARL MATHENIA; PAUL A. SCOTT,

                             Appellees.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:09-CV-977


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        G. Von Thomas, proceeding pro se, moves to proceed in forma pauperis
(IFP) on appeal from the district court’s dismissal of his appeal from the
bankruptcy court’s order granting a motion to dismiss Thomas’s motion for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11054   Document: 00511232829 Page: 2        Date Filed: 09/14/2010
                                No. 09-11054

sanctions and contempt against Paul A. Scott and Carl Mathenia, in his capacity
as a personal representative of a probate estate, and imposing sanctions of
attorney’s fees against Thomas in the amount of $2,450.
      The bankruptcy court, in recommending the denial of the motion to
proceed IFP on appeal, determined that Thomas’s underlying motions were
frivolous. In dismissing his motion for sanctions and contempt and imposing
sanctions, the bankruptcy court noted that Thomas had no interest in property
that was part of the bankruptcy estate and that he had abused the judicial
process in order to interfere with state court eviction proceedings. The district
court adopted the finding of the bankruptcy court that Thomas’s appeal was not
taken in good faith because his motion for sanctions and contempt filed in the
bankruptcy proceeding was frivolous. The district court also agreed that the
sanctions were warranted against Thomas because he had abused the judicial
process. The bankruptcy court had the inherent power to impose the sanctions.
See 11 U.S.C. § 105; Chambers v. Nasco, 501 U.S. 32, 48-50 (1991).
      Thomas has not briefed his claim that the district court erred in referring
the IFP motion to the bankruptcy court for the preparation of a report and
recommendation and, thus, it is abandoned. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993).
      Insofar as Thomas asserts that counsel Scott was not authorized to file
pleadings, the record reflects that the bankruptcy court authorized him to
represent Mathenia, in his capacity as a personal representative of the estate,
for the limited purpose of presenting the motion to lift the automatic stay.
      Thomas had no standing to complain about the lack of notice of the motion
to lift the automatic stay because he did not demonstrate that he had an interest
in any property involved in the bankruptcy proceeding and did not make an
appearance in the proceeding prior to the stay being lifted. See N.D. T EX. L.B.R.
4001-1(a)(1).



                                        2
   Case: 09-11054    Document: 00511232829 Page: 3       Date Filed: 09/14/2010
                                 No. 09-11054

      Thomas’s complaints about the bankruptcy court clerk’s docketing
pleadings several days after they were filed or ruled upon does not raise a
nonfrivolous issue on appeal.
      Because the bankruptcy court’s denial of Thomas’s motion for sanctions
and contempt and the imposition of sanctions against Thomas do not raise issues
of arguable merit, the district court did not err in determining that the appeal
was not taken in good faith. The motion to proceed IFP on appeal is denied, and
the appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2; Baugh v. Taylor, 117
F.3d 197, 202 n.24 (5th Cir. 1997).
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        3